Citation Nr: 1607751	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  13-32 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for mood disorder.


REPRESENTATION

Appellant represented by:	John R. Worman, Esq.


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1962 to August 1965.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for mood disorder, rated 70 percent, effective April 11, 2011.  The Veteran submitted additional evidence with a waiver of RO review in September 2015.  Therefore, the Board may properly consider the newly received evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1304 (2015). 

The Board notes that in the September 2015 appellate brief, the Veteran's attorney listed the issue on appeal as entitlement to a total rating based on individual unemployment (TDIU) due to his combined service connected disabilities.  However, the issue before the Board is entitlement to a rating in excess of 70 percent for the service-connected mood disorder.  The Board considers TDIU as a component of a claim for higher rating when the Veteran presents evidence of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  This aspect of the claim in appellate status is further discussed in the remand.  But a claim for a TDIU rating due to all of the Veteran's service-connected disabilities is a separate claim, which the Veteran has not raised and has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 19.9(b) (2015).  Should the Veteran wish to file a claim for TDIU based on his combined disabilities, he is advised to file the VA claim form specific to TDIU. (VA Form 21-8940).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the claim for entitlement to an increased initial rating for mood disorder.

A March 2012 RO inquiry indicates the Veteran began receiving Social Security Administration (SSA) disability benefits in 2002.  However, the claims file does not contain any records from SSA.  As SSA records are constructively of record, and medical records underlying an award of SSA disability benefits may contain pertinent information, they must be secured.

Furthermore, a new VA examination is needed to determine the current severity of the Veteran's service-connected mood disorder and to reconcile the May 2013 private psychiatric opinion and the August 2013 VA psychiatric examination, as the exams are close in time and list differing symptoms, different GAF scores, and different levels of occupational and social impairment.  The May 2013 private opinion determined a global assessment of functioning (GAF) score of 50 and listed that Veteran had symptoms including: depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; impairment of short and long term memory; flattened affect; difficulty in understanding complex commands; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships; suicidal ideation; persistent delusions or hallucinations; neglect of personal appearance and hygiene; and intermittent inability to perform functions of daily living, including maintenance of minimal personal hygiene. The August 2013 VA examiner determined a GAF score of 40 and listed that the Veteran had symptoms including: depressed mood; anxiety; panic attacks that occur weekly or less often; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and inability to establish and maintain effective relationships.  The VA examiner also noted the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactory, with normal routine behavior, self-care and conversation.

As the claim for an increased initial rating also includes a claim of entitlement to TDIU, the examiner should provide an opinion as to the Veteran's symptoms and his functional impairment.  See Rice, 22 Vet. App. at 453-54.  Any updated records of treatment the Veteran received for his mood disorders should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Send a VCAA notice letter to the Veteran and his representative notifying them of the information and evidence necessary to substantiate a claim for TDIU.  As part of the notice, ask the Veteran to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based in Unemployability).  The Veteran and his representative should have an opportunity to respond.  Then complete any further development deemed indicated by the responses received.

2. The AOJ should secure for the record copies of complete updated clinical records (since August 2013) of all VA (to include Oklahoma City VA Medical Center) and/or private treatment the Veteran has received for his mood disorder.  If the Veteran has received private treatment, the AOJ should ask the Veteran to provide the releases necessary for VA to secure the records of such treatment.

3. The AOJ should secure for the record from SSA complete copies of all records pertaining to the Veteran's claims for SSA disability benefits, including copies of any/all decisions allowing and/or denying him such benefits and of all medical evidence considered.  If such records are unavailable (or are not shown to have existed), it should be so noted for the record, with explanation.

4. Thereafter, the AOJ should schedule the Veteran for an examination to determine the current severity of his mood disorder.  The examiner should provide findings regarding all related symptoms and describe the severity of these symptoms.  The claims file must be made available to and reviewed by the examiner.

The examiner should provide accurate and fully descriptive assessments of all psychiatric symptoms and should comment upon the frequency or severity of the Veteran's mood disorder.

The examiner should describe the Veteran's functional impairment from his service-connected mood disorder.  The examiner should consider and discuss that the Veteran did not complete high school and over the years worked in sales (about 15 years), as a truck driver (about 12 years), and as a machine operator (about 2 years). 

A complete rationale for all opinions must be provided.

5. The AOJ should then, arrange for the record to be forwarded to a VA Vocational Rehabilitation Division counselor for review and an advisory opinion.  Based on review of the record, the counselor should offer an opinion regarding the effect the Veteran's service-connected mood disorder has on his employability, considering that the Veteran did not complete high school and his work in sales, as a truck driver, and as a machine operator, but not the effects of age and any nonservice-connected disabilities.

The consulting vocational specialist should opine whether the Veteran is precluded from participating in any substantially gainful employment with not completing high school and his work experience in sales, as a truck driver, and as a machine operator due solely to his service-connected mood disorder.  The consultant should identify (provide examples of) the types of employment that would be inconsistent with the service-connected disability (in light of the Veteran's education and work experience) and any types of employment that would remain feasible despite the service-connected disability.  Further, the consultant should provide an opinion as to whether rehabilitation services would be available to the Veteran with regard to any vocation for which he has the necessary educational skills and background to pursue and for which his mental condition enables him to permit training.

The VA vocational counselor should provide rational for the opinion offered.

6. The AOJ should then review the record and readjudicate the claim for an increased initial rating for mood disorder to include consideration for TDIU based on the Veteran's mood disorder.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






